DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 03/31/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ken Miyazaki (US 20200241816 A1) in view of Motohiro Nakamaki et al (US 20090244164 A1).

Regarding claim 1, Miyazaki discloses a printer (¶ [14]), comprising: 
a conveyer configured to convey a continuous sheet (¶ [34]), on which a plurality of printing areas are aligned, in an aligning direction of the plurality of printing areas (¶ [15] image lanes); 
a print engine configured to perform printing to print a plurality of images on the plurality of printing areas of the continuous sheet conveyed by the conveyer in a feeding direction along the aligning direction (¶ [37]); and 
a controller (¶ [42]) configured to perform: 
causing the print engine to perform a serial printing to print a plurality of images represented by a series of print data on the plurality of printing areas one by one (¶ [55]; Fig. 4A); 
when an image printed on the printing area is read by an image reader arranged downstream in the feeding direction with respect to the print engine and a print result determined based on image data representing image read by the image reader does not satisfy a standard quality (Fig. 1 numeral 140; ¶ [39]), causing the print engine to perform reprinting an image represented by print data corresponding to a low quality image of which print result does not satisfy the standard quality (¶ [51] and ¶ [95]; Fig. 12).
Miyazaki fails to explicitly disclose stopping serial printing based on image data representing an image read by the image reader that does not satisfy a standard quality and printing an image represented by print data corresponding to a discard-target image which is being printed or having been printed on the printing area located upstream in the feeding direction with respect to the printing area on which the low quality image has been printed on a new printing area located upstream in the feeding direction with respect to a printing position of the print engine in an order of the series of print data; and wherein the print engine is configured to overprint the particular image on the printing area on which the low quality image or the discard-target image is printed.
Nakamaki et al, in the same field of endeavor of detecting abnormality in printing (Abstract), teaches stopping serial printing based on image data representing an image read by the image reader that does not satisfy a standard quality (¶ [80] printing stopped and feeding of the recording paper reversed) and printing an image represented by print data corresponding to a discard-target image which is being printed or having been printed on the printing area located upstream in the feeding direction with respect to the printing area on which the low quality image has been printed on a new printing area located upstream in the feeding direction with respect to a printing position of the print engine in an order of the series of print data (¶ [80-81]); and wherein the print engine is configured to overprint the particular image on the printing area on which the low quality image or the discard-target image is printed (¶ [137]; Fig. 7B).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the printer as disclosed by Miyazaki comprising a conveyer configured to convey a continuous sheet on which a plurality of printing areas are aligned, in an aligning direction of the plurality of printing areas and a print engine configured to perform printing to print a plurality of images on the plurality of printing areas of the continuous sheet conveyed by the conveyer in a feeding direction along the aligning direction to utilize the teachings of  Nakamaki et al which teaches stopping serial printing based on image data representing an image read by the image reader that does not satisfy a standard quality and printing an image represented by print data corresponding to a discard-target image which is being printed or having been printed on the printing area located upstream in the feeding direction with respect to the printing area on which the low quality image has been printed on a new printing area located upstream in the feeding direction with respect to a printing position of the print engine in an order of the series of print data; and wherein the print engine is configured to overprint the particular image on the printing area on which the low quality image or the discard-target image is printed to easily identify if a print is not of sufficient quality.

Regarding claim 2, Miyazaki discloses the printer according to claim 1 (see rejection of claim 1), wherein the controller is configured to perform: 
causing the conveyer to convey the continuous sheet in a reverse direction which is a direction opposite to the feeding direction along the aligning direction until the low quality image reaches an upstream position in the feeding direction with respect to the printing position (see rejection of claim 1 wherein feeding of the recording paper is reversed); and 
causing the print engine to overprint the particular image in the printing areas in which the low quality image or the discard-target image is printed with causing the conveyer to convey the continuous sheet in the feeding direction (see rejection of claim 1 wherein the “defective printing mark” is overprinted on the abnormal image).

Regarding claim 4, Miyazaki discloses the printer according to claim 1 (see rejection of claim 1). 
Miyazaki fails to explicitly disclose wherein the controller is configured to perform causing the print engine to overprint the particular image in the printing area in which the low quality image or the discard-target image is printed every time when the controller determines that print result determined based on the image data representing an image read by the image reader does not satisfy the standard quality.
Nakamaki et al teaches the controller is configured to perform causing the print engine to overprint the particular image in the printing area in which the low quality image or the discard-target image is printed every time when the controller determines that print result determined based on the image data representing an image read by the image reader does not satisfy the standard quality (Fig. 6 steps ST4 through ST13, indicating each low quality image is overprinted).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the printer as disclosed by Miyazaki comprising a conveyer configured to convey a continuous sheet on which a plurality of printing areas are aligned, in an aligning direction of the plurality of printing areas and a print engine configured to perform printing to print a plurality of images on the plurality of printing areas of the continuous sheet conveyed by the conveyer in a feeding direction along the aligning direction to utilize the teachings of  Nakamaki et al which teaches causing the print engine to overprint the particular image in the printing area in which the low quality image or the discard-target image is printed every time when the controller determines that print result determined based on the image data representing an image read by the image reader does not satisfy the standard quality to easily distinguish prints of sufficient quality versus those which are defective.

Regarding claim 5, Miyazaki discloses the printer according to claim 1 (see rejection of claim 1), wherein the controller is configured to perform: 
causing the print engine to reprint an image represented by print data corresponding to the low quality image in a new printing area adjacent to a most upstream printing area located at a most upstream position in the feeding direction among the printing areas in which the discard-target images have been printed (see rejection of claim 1; Fig. 12).

Regarding claim 7, Miyazaki discloses the printer according to claim 1 (see rejection of claim 1), wherein the image reader is incorporated in the printer (¶ [33] inspector).

Regarding claim 8, Miyazaki discloses a printing system (¶ [33]), comprising: 
a printer (¶ [33] printer 120); and 
wherein the printer comprising: 
a conveyer configured to convey a continuous sheet, on which a plurality of printing areas are aligned, in an aligning direction of the plurality of printing areas (see rejection of claim 1); 
a print engine configured to perform printing to print a plurality of images on the printing areas of the continuous sheet conveyed by the conveyer in feeding direction along the aligning direction (see rejection of claim 1); and 
a controller having hardware (see rejection of claim 1), 
the controller is configured to perform: 
causing the print engine to perform a serial printing to print images represented by a series of print data on the plurality of printing areas one by one (see rejection of claim 1); 
when an image printed on the printing area is read by an image reader provided downstream in the feeding direction with respect to the print engine and a print result determined based on image data representing image read by the image reader does not satisfy a standard quality, causing the print engine to stop the serial printing and perform reprinting an image represented by print data corresponding to a low quality image of which print result does not satisfy the standard quality and an image represented by print data corresponding to a discard-target image which is being printed or having been printed on the printing area located upstream in the feeding direction with respect to the printing area on which the low quality image has been printed on a new printing area located upstream in the feeding direction with respect to a printing position of the print engine in an order of the series of print data (see rejection of claim 1); and 
wherein the printer is configured to overprint the particular image on the printing area on which the low quality image and the discard-target image is printed.
Miyazaki fails to explicitly disclose a particular image printer configured to print a particular image and the particular image printer printing overprinting the particular image.
Nakamaki et al discloses a particular image printer configured to print a particular image ( and the particular image printer printing overprinting the particular image (¶ [151] printing controller 54B configured to control printing of the defective printing mark).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the printer as disclosed by Miyazaki comprising a conveyer configured to convey a continuous sheet on which a plurality of printing areas are aligned, in an aligning direction of the plurality of printing areas and a print engine configured to perform printing to print a plurality of images on the plurality of printing areas of the continuous sheet conveyed by the conveyer in a feeding direction along the aligning direction to utilize the teachings of  Nakamaki et al which teaches a particular image printer configured to print a particular image and the particular image printer overprinting the particular image to distinguish the processing of the printed image from the printed indicator mark so as to lessen the processing load on the label print processor.

Regarding claim 9, Miyazaki discloses a printer (see rejection of claim 1), comprising: 
a conveyer configured to convey a continuous sheet, on which a plurality of printing areas are aligned, in an aligning direction of the plurality of printing areas (see rejection of claim 1); 
a print engine configured to perform printing to print a plurality of images on the plurality of printing areas of the continuous sheet conveyed by the conveyer in a feeding direction along the aligning direction (see rejection of claim 1); and 
a controller (see rejection of claim 1) configured to perform: 
causing the print engine to perform a serial printing to print a plurality of images respectively represented by a series of print data on the plurality of printing areas one by one (see rejection of claim 1); 
causing an image reader arranged downstream in the feeding direction with respect to the print engine to read an image printed on one of the plurality of printing areas (see rejection of claim 1); 
determining whether image data representing the image read by the image reader satisfies a standard quality, or the image being determined to be a low quality image when the image does not satisfy the standard quality (see rejection of claim 1); 
when the image is determined to be the low quality image, causing the print engine to stop the serial printing and perform reprinting an image represented by print data corresponding to the low quality image and an image represented by print data corresponding to a discard-target image which is being printed or having been printed on the printing area located upstream in the feeding direction with respect to the printing area on which the low quality image has been printed on a new printing area located upstream in the feeding direction with respect to a printing position of the print engine in an order of the series of print data (see rejection of claim 1); and 
causing the print engine to overprint a particular image on the printing areas on which the low quality image and the discard-target image have been printed (see rejection of claim 1).

Allowable Subject Matter

Claims 3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARES Q WASHINGTON whose telephone number is (571)270-1585. The examiner can normally be reached Mon-Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571) 272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMARES Q WASHINGTON/
Primary Examiner, Art Unit 2675                                                                                                                                                                                           
December 16, 2022